Exhibit 10.6







CONTINUING GUARANTY AGREEMENT


THIS CONTINUING GUARANTY AGREEMENT (this "Guaranty") is made on November 21,
2008, by ANCHOR FUNDING SERVICES, INC., a Delaware corporation with a mailing
address at 10801 Johnston Road, Suite 210, Charlotte, North Carolina 28226
("Guarantor"), in favor of each of the financial institutions (collectively,
"Lenders") now or hereafter parties to the Loan Agreement (as defined below) and
TEXTRON FINANCIAL CORPORATION, a Delaware corporation with a mailing address at
11575 Great Oaks Way, Suite 210, Alpharetta, Georgia 30022, as administrative
and collateral agent (in such capacity, together with its successors in such
capacity, the "Agent") for each of the Lenders (Agent and each Lender being
referred to individually as a "Guaranteed Party" and collectively as the
"Guaranteed Parties").
Recitals:
 
Guaranteed Parties are parties with ANCHOR FUNDING SERVICES, LLC, a North
Carolina limited liability company ("Borrower"), to a certain Loan and Security
Agreement dated November 21, 2008 (as at any time amended, restated,
supplemented or otherwise modified, the "Loan Agreement").  Pursuant to the Loan
Agreement, Guaranteed Parties have agreed, subject to all the terms and
conditions thereof, to make loans and other extensions of credit to Borrower
from time to time secured by security interests in and liens upon certain assets
of Borrower.
 
A condition set forth in the Loan Agreement to Guaranteed Parties' obligation to
make loans or other extensions of credit to Borrower is Guarantor's execution
and delivery of this Guaranty.
 
To induce Guaranteed Parties to make loans or otherwise extend credit or other
financial accommodations from time to time to Borrower under the Loan Agreement,
Guarantor is willing to execute this Guaranty.
 
Agreement:
 
NOW, THEREFORE, for Ten Dollars ($10) in hand paid and in consideration of the
premises and the mutual covenants and agreements set forth herein, Guarantor
hereby agrees as follows:
 

1. Definitions; Rules of Construction.  Capitalized terms used herein, unless
otherwise defined, shall have the meanings ascribed to them in the Loan
Agreement.  As used herein, the words "herein," "hereof," "hereunder," and
"hereon" shall have reference to this Guaranty taken as a whole and not to any
particular provision hereof; and the word "including" shall mean "including,
without limitation."
 
2. Guaranty.  (a)  Guarantor hereby unconditionally and absolutely guarantees to
each Guaranteed Party the due and punctual payment, performance and discharge
(whether upon stated maturity, demand, acceleration or otherwise in accordance
with the terms thereof) of all of the Obligations, whether direct or indirect,
absolute or contingent, secured or unsecured, due or to become due, joint or
several, primary or secondary, liquidated or unliquidated, now existing or
hereafter incurred, created or arising, and howsoever evidenced, whether created
directly to or acquired by assignment or otherwise by any Guaranteed Party, and
whether Borrower may be liable individually or jointly with others, and
regardless of whether recovery upon any of such Obligations becomes barred by
any statute of limitations, is void or voidable under any law relating to
fraudulent obligations or otherwise or is or becomes invalid or unenforceable
for any other reason (all of the Obligations being jointly referred to herein as
the "Guaranteed Obligations").  Without limiting the generality of the
foregoing, the term "Guaranteed Obligations" as used herein shall include all
debts, liabilities and obligations incurred by Borrower to any of Guaranteed
Parties in any bankruptcy case of Borrower and any interest, fees or other
charges accrued in any such bankruptcy, whether or not any such interest, fees
or other charges are recoverable from Borrower or its estate under 11 U.S.C. §
506.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)            No Guaranteed Party shall be under any obligation to marshal any
assets in favor of Guarantor or in payment of any of the Guaranteed
Obligations.  If and to the extent any Guaranteed Party receives any payment on
account of any of the Guaranteed Obligations (whether from Borrower, Guarantor
or a third party obligor or from the sale or other disposition of any
Collateral) and such payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any state, federal or foreign
bankruptcy or other insolvency law, common law or equitable cause, then the part
of the Guaranteed Obligations intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.  The
foregoing provisions of this paragraph shall survive payment in full of the
Obligations and the termination of this Guaranty.
 
(c)            Guaranteed Parties shall have the right to seek recourse against
Guarantor to the full extent provided for herein and against Borrower to the
full extent provided for in any of the Loan Documents.  No election to proceed
in one form of action or proceeding, or against any Person, or on any
obligation, shall constitute a waiver of any Guaranteed Party's right to proceed
in any other form of action or proceeding or against any other Person unless
such Guaranteed Party has expressly waived such right in writing.  Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
Guaranteed Parties against Borrower under the Loan Documents or any other
instrument or agreement evidencing or securing Guaranteed Obligations shall
serve to diminish the liability of Guarantor for the balance of the Guaranteed
Obligations.
 
3. Nature of Guaranty.  This Guaranty is a primary, immediate and original
obligation of Guarantor; is an absolute, unconditional, continuing and
irrevocable guaranty of payment of the Guaranteed Obligations and not of
collectibility only; is not contingent upon the exercise or enforcement by
Guaranteed Parties of whatever rights or remedies Guaranteed Parties may have
against Borrower or others, or the enforcement of any Lien or realization upon
any Collateral or other security that any of Guaranteed Parties may at any time
possess; and shall remain in full force and effect without regard to future
changes in conditions, including change of law or any invalidity or
unenforceability of any Guaranteed Obligations or agreements evidencing
same.  This Guaranty shall be in addition to any other present or future
guaranty or other security for any of the Guaranteed Obligations, shall not be
prejudiced or unenforceable by the invalidity of any such other guaranty or
security, and is not conditioned upon or subject to the execution by any other
Person of this Guaranty or any other guaranty or suretyship agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
 
4. Payment and Enforcement of Guaranteed Obligations.  (a)  If Guarantor should
dissolve or become insolvent (within the meaning of the Rhode Island Uniform
Commercial Code), or if a petition for an order for relief with respect to
Guarantor should be filed by or against Guarantor under any chapter of the
Bankruptcy Code, or if a receiver, trustee, conservator or other custodian
should be appointed for Guarantor or any of Guarantor's property, or if an Event
of Default shall occur and be continuing, then, in any such event and whether or
not any of the Guaranteed Obligations are then due and payable or the maturity
thereof has been accelerated or demand for payment thereof has been made,
Guaranteed Parties may, without notice to Guarantor, make the Guaranteed
Obligations immediately due and payable hereunder as to Guarantor, and
Guaranteed Parties shall be entitled to enforce the obligations of Guarantor
hereunder as if the Guaranteed Obligations were then due and payable in
full.  If any of the Guaranteed Obligations are collected by or through an
attorney at law, Guarantor agrees to pay to Guaranteed Parties reasonable
attorneys' fees and court costs.  Guarantors shall be obligated to make multiple
payments under this Guaranty to the extent necessary to cause full payment of
the Guaranteed Obligations.
 
(b)           Any and all payments by Guarantor hereunder shall be made free and
clear of and without deduction for any setoff, counterclaim, or withholding so
that, in each case, Guaranteed Parties shall receive, after giving effect to any
taxes (excluding taxes imposed on the overall net income of Guaranteed Parties
to the extent excluded pursuant to the Loan Agreement), the full amount that
they would otherwise be entitled to receive with respect to the Guaranteed
Obligations (but without duplication of amounts for taxes already included in
the Guaranteed Obligations).  If for any reason Borrower has no legal existence
or is under no legal obligation to discharge any of the Guaranteed Obligations,
or if any of the Guaranteed Obligations become unrecoverable from Borrower by
reason of Borrower's insolvency, bankruptcy or reorganization or by other
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on Guarantor to the same extent as if Guarantor had at all times been
the principal obligor on all such Guaranteed Obligations.  If acceleration of
the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy, dissolution or reorganization of debt or for any other
reason, all such amounts otherwise subject to acceleration under the terms of
any Loan Documents or other instrument or agreement evidencing or securing the
payment of the Guaranteed Obligations shall nevertheless be immediately due and
payable by Guarantor.
 
(c)            Guarantor acknowledges that Agent is authorized and empowered to
enforce this Guaranty for the benefit of all of the Guaranteed Parties and to
collect from Guarantor the amount of the Guaranteed Obligations from time to
time, in Agent's own name and without the necessity of joining any other
Guaranteed Party in any action, suit or other proceeding to enforce this
Guaranty.
 
5. Specific Waivers of Guarantor.  (a)  To the fullest extent permitted by
Applicable Law, Guarantor does hereby waive notice of each Guaranteed Party's
acceptance hereof and reliance hereon; notice of the extension of credit from
time to time by Guaranteed Parties to Borrower and the creation, existence or
acquisition of any Guaranteed Obligations; notice of the amount of Guaranteed
Obligations of Borrower to Guaranteed Parties from time to time (subject,
however, to Guarantor's right to make inquiry of Agent to ascertain the amount
of Guaranteed Obligations at any reasonable time); notice of any adverse change
in Borrower's financial condition or of any other fact which might increase
Guarantor's risk; notice of presentment for payment, demand, protest and notice
thereof as to any instrument; notice of default or acceleration; all other
notices and demands to which Guarantor might otherwise be entitled; any right
Guarantor may have, by statute or otherwise, to require Guaranteed Parties to
institute suit against Borrower after notice or demand from Guarantor or to seek
recourse first against Borrower or otherwise, or to realize upon any security
for the Guaranteed Obligations, as a condition to enforcing Guarantor's
liability and obligations hereunder; any defense that Borrower may at any time
have or assert based upon the statute of limitations, the statute of frauds,
failure of consideration, fraud, bankruptcy, lack of legal capacity, usury, or
accord and satisfaction; any defense that other indemnity, guaranty, or security
was to be obtained; any defense or claim that any Person purporting to bind
Borrower to the payment of any of the Guaranteed Obligations did not have actual
or apparent authority to do so; any right to contest the commercial
reasonableness of the disposition of any Collateral; any defense or claim that
any other act or failure to act by any Guaranteed Party had the effect of
increasing Guarantor's risk of payment; and any other legal or equitable defense
to payment hereunder.  Without limiting the generality of the foregoing,
Guarantor waives all rights to require Guaranteed Parties to proceed against
Borrower.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)            To the fullest extent permitted by Applicable Law, Guarantor also
hereby waives and renounces (for itself and its successors) any and all rights
or defenses arising by reason of any "one action" or "anti-deficiency" law which
would otherwise prevent Guaranteed Parties from bringing any action, including
any claim for a deficiency, or exercising any other right or remedy (including
any right of setoff) against Guarantor before or after any Guaranteed Party's
commencement or completion of any foreclosure action, whether by judicial
action, by exercise of power of sale or otherwise, or any other law which in any
other manner would otherwise require any election of remedies by any Guaranteed
Party; and any right that Guarantor may have to claim or recover in any
litigation arising out of this Guaranty or any of the other Loan Documents, any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.
 
6. Guarantor's Consents and Acknowledgments.  (a)  Guarantor consents and agrees
that, without notice to or by Guarantor and without reducing, releasing,
diminishing, impairing or otherwise affecting the liability or obligations of
Guarantor hereunder, any Guaranteed Party may (with or without consideration)
compromise or settle any of the Guaranteed Obligations; accelerate the time for
payment of any of the Guaranteed Obligations; extend the period of duration or
the time for the payment, discharge or performance of any of the Guaranteed
Obligations; increase the amount of the Guaranteed Obligations; refuse to
enforce, or release all or any Persons liable for the payment of, any of the
Guaranteed Obligations; increase, decrease or otherwise alter the rate of
interest payable with respect to the principal amount of any of the Guaranteed
Obligations or grant other indulgences to Borrower in respect thereof; amend,
modify, terminate, release, or waive any Loan Documents or any other documents
or agreements evidencing, securing or otherwise relating to the Guaranteed
Obligations (other than this Guaranty); release, surrender, exchange, modify or
impair, or consent to the sale, transfer or other disposition of, any Collateral
or other property at any time securing (directly or indirectly) any of the
Guaranteed Obligations or on which Guaranteed Parties may at any time have a
Lien; fail or refuse to perfect (or to continue the perfection of) any Lien
granted or conveyed to any Guaranteed Party with respect to any Collateral, or
to preserve rights to any Collateral, or to exercise care with respect to any
Collateral in any Guaranteed Party's possession; extend the time of payment of
any Collateral consisting of accounts, notes, chattel paper, payment intangibles
or other rights to the payment of money; refuse to enforce or forbear from
enforcing its rights or remedies with respect to any Collateral or any Person
liable for any of the Guaranteed Obligations or make any compromise or
settlement or agreement therefor in respect of any Collateral or with any party
to the Guaranteed Obligations; release or substitute any one or more of the
endorsers or guarantors of the Guaranteed Obligations, whether parties to this
Guaranty or not; subordinate payment of any of the Guaranteed Obligations to the
payment of any other liability of Borrower; or apply any payments or proceeds of
Collateral received to the liabilities of Borrower to any Guaranteed Party
regardless of whether such liabilities consist of Guaranteed Obligations and
regardless of the manner order or of any such application.
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)            Guarantor is fully aware of the financial condition of each
Borrower.  Guarantor delivers this Guaranty based solely upon Guarantor's own
independent investigation and in no part upon any representation or statement of
any Guaranteed Party with respect thereto.  Guarantor is in a position to and
hereby assumes full responsibility for obtaining any additional information
concerning each Borrower's financial condition as Guarantor may deem material to
Guarantor's obligations hereunder and Guarantor is not relying upon, nor
expecting any Guaranteed Party to furnish Guarantor, any information in any
Guaranteed Party's possession concerning Borrower's financial condition.  If any
Guaranteed Party, in its sole discretion, undertakes at any time or from time to
time to provide any information to Guarantor regarding Borrower, any of the
Collateral or any transaction or occurrence in respect of any of the Loan
Documents, such Guaranteed Party shall be under no obligation to update any such
information or to provide any such information to Guarantor on any subsequent
occasion. Guarantor hereby knowingly accepts the full range of risks encompassed
within a contract of "Guaranty," which risks include, without limitation, the
possibility that Borrower will contract additional Guaranteed Obligations for
which Guarantor may be liable hereunder after Borrower's financial condition or
ability to pay their lawful debts when they fall due has deteriorated.
 
7. Continuing Nature of Guaranty.  (a)  This Guaranty shall continue in full
force and effect until the Guaranteed Obligations have been fully paid and
discharged (or, in the case of contingent obligations, such as those arising
from Letters of Credit, cash collateralized as required by the Loan Documents)
and all financing commitments under the Loan Agreement or otherwise have been
terminated.  Guarantor acknowledges that there may be future advances by
Guaranteed Parties to Borrower (although Guaranteed Parties may be under no
obligation to make such advances) and that the number and amount of the
Guaranteed Obligations are unlimited and may fluctuate from time to time
hereafter, and this Guaranty shall remain in force at all times hereafter,
whether there are any Guaranteed Obligations outstanding from time to time or
not.
 
(b)           To the fullest extent permitted by Applicable Law, Guarantor
waives any right that Guarantor may have to terminate or revoke this
Guaranty.  If, notwithstanding the foregoing waiver, Guarantor shall
nevertheless have any right under Applicable Law to terminate or revoke this
Guaranty, which right cannot be waived by Guarantor, such termination or
revocation shall not be effective until a written notice of such termination or
revocation, specifically referring to this Guaranty and signed by Guarantor, is
actually received by an officer of Agent who is familiar with Borrower's account
with Guaranteed Parties and this Guaranty; but any such termination or
revocation shall not affect the obligation of Guarantor or Guarantor's
successors or assigns with respect to any of the Guaranteed Obligations owing to
Guaranteed Parties and existing at the time of the receipt by Agent of such
revocation or to arise out of or in connection with any transactions theretofore
entered into by Guaranteed Parties with or for the account of Borrower.  If any
Guaranteed Party grants loans or other extensions of credit to or for the
benefit of Borrower or takes other action after the termination or revocation by
Guarantor but prior to Agent's receipt of such written notice of termination or
revocation, then the rights of such Guaranteed Party hereunder with respect
thereto shall be the same as if such termination or revocation had not occurred.
 
 
5

--------------------------------------------------------------------------------

 
 
 
8. Lien and Offset Rights.  In addition to all Liens upon and rights of setoff
that Guaranteed Parties may have against Guarantor or any property of Guarantor
under any other agreement with Guarantor or pursuant to Applicable Law, Agent
shall have, with respect to Guarantor's obligations under this Guaranty and to
the extent permitted by Applicable Law, a contractual possessory security
interest in and a contractual right of setoff against, and Guarantor hereby
grants Agent, for the benefit of Guaranteed Parties, a security interest in, and
hereby assigns, conveys, pledges and transfers to Agent, for the benefit of
Guaranteed Parties, all of Guarantor's right, title and interest in and to all
of Guarantor's deposits, moneys, securities and other property now or hereafter
in the possession of or on deposit with Agent or any direct or indirect
subsidiary or affiliate of Agent, whether held in a general or special account
or deposit, whether held jointly with another Person, and whether held for
safekeeping or otherwise (excluding, however, any trust accounts).  Each such
security interest and right of setoff may be exercised without demand upon or
notice to Guarantor.
 
9. Subordination; Postponement of Subrogation Rights.  (a)  Any and all present
and future debts and obligations of Borrower to Guarantor are hereby
subordinated to the full payment of the Guaranteed Obligations by Borrower to
Guaranteed Parties.  If any payment shall be made to Guarantor on account of any
indebtedness owing by Borrower to Guarantor during any time that any Guaranteed
Obligations are outstanding, Guarantor shall hold such payment in trust for the
benefit of Guaranteed Parties and shall make such payments to Agent to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the discretion of Guaranteed Parties.  The
provisions of this Guaranty shall be supplemental to and not in derogation of
any rights and remedies of any Guaranteed Party or any affiliate of any
Guaranteed Party under any separate subordination agreement that such Guaranteed
Party or such affiliate may at any time or from time to time enter into with
Guarantor.
 
(b)           Until the Guaranteed Obligations have been paid in full and the
Loan Agreement and all commitments of Guaranteed Parties thereunder have been
terminated, Guarantor shall not assert any claim, right or remedy (whether or
not arising in equity, by contract or Applicable Law) against Borrower or any
other Person by reason of Guarantor's payment or other performance
hereunder.  Without limiting the generality of the foregoing, Guarantor hereby
subordinates to the full and final payment of the Guaranteed Obligations any and
all legal or equitable rights or claims that Guarantor may have to
reimbursement, subrogation, indemnity and exoneration and agrees that until all
of the Guaranteed Obligations have been paid in full and the Loan Agreement and
all commitments thereunder have been terminated, Guarantor shall have no
recourse to any assets or property of Borrower (including any Collateral) and no
right of recourse against or contribution from any other Person in any way
directly or contingently liable for any of the Guaranteed Obligations, whether
any of such rights arise under contract, in equity or under Applicable Law.
 
 
6

--------------------------------------------------------------------------------

 
 
 
10. Other Guaranties.  If on the date of Guarantor's execution of this Guaranty
or at any time thereafter any Guaranteed Party receives any other guaranty from
Guarantor or from any other Person of any of the Guaranteed Obligations, the
execution and delivery to such Guaranteed Party and such Guaranteed Party's
acceptance of any such additional guaranty shall not be deemed in lieu of or to
supersede, terminate or diminish this Guaranty, but shall be construed as an
additional or supplementary guaranty unless otherwise expressly provided in such
additional or supplementary guaranty; and if, prior to the date hereof,
Guarantor or any other Person has given to any Guaranteed Party a previous
guaranty or guaranties, this Guaranty shall be construed to be an additional or
supplementary guaranty and not to be in lieu thereof or to supersede, terminate
or diminish such previous guaranty or guaranties.
 
11. Application of Payments.  Unless otherwise required by Applicable Law or a
specific agreement to the contrary, all payments received by Guaranteed Parties
from Borrower, Guarantor or any other Person with respect to the Guaranteed
Obligations or from proceeds of the Collateral may be applied (or reversed and
reapplied) by Guaranteed Parties to the Guaranteed Obligations in accordance
with the Loan Agreement, without affecting in any manner Guarantor's liability
hereunder.
 
12. Limitation on Guaranty.  To the extent any performance of this Guaranty
would violate any applicable usury statute or other Applicable Law, the
obligation to be fulfilled shall be reduced to the limit legally permitted, so
that this Guaranty shall not require any performance in excess of the limit
legally permitted, but such obligations shall be fulfilled to the limit of legal
validity.  Nothing in this Guaranty shall be construed to authorize Guaranteed
Parties to collect from Guarantor any interest that has not yet accrued, is
unearned or subject to rebate or is otherwise not entitled to be collected by
Guaranteed Parties under Applicable Law.  The provisions of this paragraph shall
control every other provision of this Guaranty.
 
13. Financial Information; Disclosure.  Guarantor shall provide to Agent such
information regarding Guarantor's assets, liabilities and financial condition
generally as Agent may from time to time request, including copies of
Guarantor's tax returns and financial statements.  If any Guaranteed Party
elects to assign or sell participations in any of the Guaranteed Obligations or
the Loan Documents, including this Guaranty, such Guaranteed Party may forward
to each assignee or participant and each prospective assignee or participant all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower, Guarantor or any other Person.
 
14. Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and shall be
effective upon receipt by the noticed party.  Acceptable methods for giving
notices hereunder shall include first-class U.S. mail, facsimile transmission
and commercial courier service.  Regardless of the manner in which notice is
provided, notices may be sent to the addresses for Agent and Guarantor as set
forth above or to such other address as either party may give to the other for
such purpose in accordance with this paragraph.
 
 
7

--------------------------------------------------------------------------------

 
 
 
15. Governing Law; Venue.  This Guaranty, all acts and transactions hereunder
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted according to the internal laws of the State of Rhode
Island.  All actions, suits or proceedings arising directly or indirectly
hereunder may, at the option of Agent, be litigated in courts having suits
within the State of Rhode Island, and Guarantor hereby expressly consents to the
jurisdiction of any state or federal court located within said state and agrees
that any service of process in such action or proceedings may be made by
personal service upon Guarantor wherever Guarantor may be then located, or by
certified or registered mail directed to Guarantor at Guarantor's last known
address; provided, however, that the foregoing shall not prevent Guaranteed
Parties from bringing any action, enforcing any Lien or judgment or exercising
any rights or remedies against Guarantor, against any Collateral, or against any
property of Guarantor, within any other county, state or other foreign or
domestic jurisdiction.  Guarantor waives any objection to venue and any
objection based on a more convenient form in any action instituted under this
Guaranty.
 
16. Successors and Assigns.  All the rights, benefits and privileges of
Guaranteed Parties shall vest in, and be enforceable by Guaranteed Parties and
their respective successors, transferees and assigns.  This Guaranty shall be
binding upon Guarantor and Guarantor's successors and assigns.  Without limiting
the generality of the foregoing, any Guaranteed Party may assign, in accordance
with the terms of the Loan Agreement, to one or more banks or other entities all
or any part of the Guaranteed Obligations, whereupon each such bank or other
entity shall become vested with all of the rights in respect thereof granted to
such Guaranteed Party herein or otherwise in respect hereof.
 
17. Miscellaneous.  This Guaranty expresses the entire understanding of the
parties with respect to the subject matter hereof and may not be changed orally,
and no obligation of Guarantor can be released or waived by any Guaranteed Party
or any officer or agent of any Guaranteed Party, except by a writing signed by a
duly authorized officer of Agent.  If any part of this Guaranty is determined to
be invalid, the remaining provisions of this Guaranty shall be unaffected and
shall remain in full force and effect.  No delay or omission on any Guaranteed
Party's part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will any Guaranteed Party's action or inaction impair any such right or power,
and all of Guaranteed Parties' rights and remedies hereunder are cumulative and
not exclusive of any other rights or remedies that Guaranteed Parties may have
under other agreements, at law or in equity. Time is of the essence of this
Guaranty and of each provision hereof.  The section headings in this Guaranty
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of this Guaranty.  This Guaranty
may be executed in multiple counterparts, all of which taken together shall
constitute one and the same Guaranty and the signature page of any counterpart
may be removed therefrom and attached to any other counterpart.
 
18. Jury Trial Waiver.  Guarantor and Guaranteed Parties (by their acceptance
hereof) each hereby waives the right to a jury trial in any action, suit,
proceeding or counterclaim arising out of or related to this Guaranty and
Guarantor further waives rights arising under applicable statutes or otherwise
to require any Guaranteed Party to institute suit against Borrower or to exhaust
any Guaranteed Party's rights and remedies against Borrower or any Collateral,
Guarantor being bound to the payment of any and all Guaranteed Obligations to
Guaranteed Parties, whether now existing or hereafter accruing as fully as if
such Guaranteed Obligations were directly owing to Guaranteed Parties by
Guarantor.
 


 
[Remainder of page intentionally left blank;
signature appears on following page.]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be signed and
delivered by its duly authorized officer, on the day and year first written
above.
 
 

 
ANCHOR FUNDING SERVICES, INC.
("Guarantor")
         
 
By:
/s/       
Brad Bernstein
      President          

 
 
 
 
9

